DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Status of the Objections and Rejections pending 
since the Office Action mailed on March 22, 2022

The objection to claim 4 is withdrawn.

The rejections of claims 5 and 6 under 35 U.S.C. 112(a) are maintained.  They are reproduced below for Applicant’s convenience.

The rejections of claims 5 and 6 under 35 U.S.C. 112(b) are maintained.  They are reproduced below for Applicant’s convenience.


All of the rejections under 35 U.S.C. 103 are maintained.  They are reproduced below for Applicant’s convenience.



Response to Arguments

Applicant's arguments filed June 22, 2022 have been fully considered but they are not persuasive.

Rejections under 35 U.S.C. 112(a)
	Applicant has misunderstood the rejections of claims 5 and 6 under 
35 U.S.C. 112(a). The Examiner acknowledges that one of ordinary skill in the art would understand how to use the gas sensor to determine a difference in oxygen concentration as required by claim 5 and detect a limiting current as required by claim 6.  The issue being raised is whether the gas sensor per se could perform these functions.  As best understood by the Examiner the electrical circuitry and any computer or microprocessor needed to perform these functions are external to the gas sensor proper.  In the specification and figures the gas sensor has the label 1. Electrical circuitry is disclosed as external to it.  For example, 

    PNG
    media_image1.png
    338
    666
    media_image1.png
    Greyscale

	See specification page 11, lines 15-24.


    PNG
    media_image2.png
    116
    646
    media_image2.png
    Greyscale


See specification page 11, lines 1-3.

	By these rejections of claims 5 and 6 the Examiner just seeks to clarify whether the claimed gas sensor actually includes the necessary electrical circuity to perform the recited functions or whether claims 5 and 6 (and new classism 10 and 11) should be system claims that include the gas sensor of claim 1 and electrical circuit structures such as a voltage application circuit, a current detection circuit, or a sensor control unit.

Rejections under 35 U.S.C. 112(b)

	Applicant has conflated the rejections of claims 5 and 6 under 35 U.S.C. 112(b) with the rejections of these claims under 35 U.S.C. 112(a).  The rejections of claims 5 and 6 under 35 U.S.C. 112(b) seek to clarify the statutory class of invention of these claims.  Although the preamble for each of these claims indicates that the claims are device claims (“gas sensor”) the additional limitations of these claims could be taken as method limitations.  Thus, it is not clear how the structure or composition of the gas sensor of claim 1 is being further modified by claims 5 and 6.

Rejections under 35 U.S.C. 103

	Applicant has misunderstood the main rejection under 35 U.S.C. 103, that of 
claim 1.  The Examiner is not arguing that including the insulating taught by Müller into the gas sensor of Katafuchi would have no material effect on the operation of this gas sensor.  Indeed, one of ordinary skill in the art would recognize that it would increase the accuracy of measurements made with gas sensor.  As presented on page 13 the Previous Office Action

    PNG
    media_image3.png
    358
    685
    media_image3.png
    Greyscale


	What the Examiner contends will have no material effect is changing the shape of the insulating layer in the gas sensor of Müller, which is flat, to cylindrical or thimble-shaped to conform to the overall shape of the gas sensor of Katafuchi.  See the top of page 14 the previous Office Action.  
	The Examiner will note regarding Applicant’s asserted benefit from the insulating layer that it is established that the Examiner’s rationale for combining refences may be different from Applicant’s asserted benefit yet yield the same device.  See 
MPEP 2144 IV.  Moreover, it is not clear that Applicants’ asserted is unexpected.  Applicant asserts that the insulating layer will prevent leakage current.  See the bottom of page 10, bridging to page 11, of the latest Amendment.  In the passage from Müller reproduced just above it states, “the measuring signal is not subject to disturbances or attenuation due to stray or leakage currents passing between the conductive tracks 34, 39 passing through the solid electrolyte plate.[italicizing by the Examiner]”
	Conclusion

    	For the reasons set forth above Applicant’s arguments are not found persuasive.



Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description:
Applicant’s specification page 11, lines 1-3, states, 

    PNG
    media_image4.png
    105
    660
    media_image4.png
    Greyscale


None of circuit 11, circuit 12, or unit 10 is shown in Figure 1 or any of the other figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6, 10, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention:   
a) claim 5 reads as follows

    PNG
    media_image5.png
    223
    693
    media_image5.png
    Greyscale


Claim 10 similarly reads

    PNG
    media_image6.png
    170
    678
    media_image6.png
    Greyscale



However, Applicant’s gas sensor (1) shown in Figure 1 and as described in 
claim 1 is incapable by itself of detecting an electromotive force - special external circuity and a processor is needed.  There is no indication that inventor, at the time the application was filed, had possession of the claimed invention.   





b) claim 6 reads in part as follows

    PNG
    media_image7.png
    142
    663
    media_image7.png
    Greyscale


Claim 11 similarly reads

    PNG
    media_image8.png
    243
    697
    media_image8.png
    Greyscale


However, Applicant’s gas sensor (1) shown in Figure 1 and as described in 
claim 1 is incapable by itself of detecting a limiting current - special external circuity and a processor is needed.  There is no indication that inventor, at the time the application was filed, had possession of the claimed invention.   




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:  
a) claim 5 is for a gas sensor, that is, a device, yet the additional limitation of this claim appears to read as a method of use limitation –

    PNG
    media_image9.png
    223
    693
    media_image9.png
    Greyscale


	Thus, if claim 5 were to be published in a patent the public would not know whether they had to actually detect an electromotive force in order to infringe the claim.

b) claim 6 is for a gas sensor, that is, a device, yet an additional limitation of this claim appears to read as a method of use limitation –
	
    PNG
    media_image7.png
    142
    663
    media_image7.png
    Greyscale


Thus, if claim 6 were to be published in a patent the public would not know whether they had to actually detect a limiting current in order to infringe the claim.



Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Katafuchi et al. US 6,354,134 B1 (hereafter “Katafuchi”) in view of Müller et al. 
US 4,282,080 A1 (hereafter “Müller”).

Addressing claim 1, Katafuchi discloses a gas sensor (see the title and Figure 7, noting therein 6, and col. 13:26-28) comprising a sensor element (see the title and Figure 7, noting therein 7, and col. 13:26-28), wherein: 
the sensor element includes 
5a solid electrolyte (10 in Figure 1; col. 11:19-27) that has a bottomed tubular shape and in which a tip portion of a tube having a tubular shape thereof is blocked by a bottom having a curved surface (see Figures 1 and 2, and 
col. 11:19-271), 
a detection electrode (11 together with 111 and 112 in Figure 1; col. 11:19-27) that is provided at least on an outer surface of the tube and is exposed to detection gas guided to an outside of 10the solid electrolyte (again see Figure 1 and col. 11:19-272), and 
a reference electrode (12 in Figure 1; col. 11:19-27) that is provided at least on an inner surface of the tube and is exposed to reference gas guided to an inside of the solid electrolyte (see col. 5:59-62 and col. 7:49-53);
the detection electrode includes 
15a detection electrode area (11) that is provided on an entire periphery or a part in a circumferential direction around a center axis of the tube at a position on a tip side of an axial direction along the center axis (see Figure 1), 
an attachment electrode area (112) that is provided on an entire periphery or a part in the circumferential direction of the tube at a position on 20a base end side of the axial direction and is in contact with a terminal metal fitting (682) attached to an outer periphery of the tube (see Figures 1 and 7, and 
col. 13:47-49), and 
a lead electrode area (111) that is provided on a part in the circumferential direction of the tube at a position where the detection electrode area is connected to the attachment electrode area and that is 25formed in a formation region in the circumferential direction smaller than a formation region in the circumferential direction of the attachment electrode area (see Figure 1);  
33 and  
5the tube has a part where the outer surface of the tube is exposed, at the end of the base end side of the axial direction (Figure 1:

    PNG
    media_image12.png
    660
    662
    media_image12.png
    Greyscale

).
Katafuchi, though, does not disclose “an insulating layer that insulates the solid electrolyte from the attachment electrode area and the lead electrode area  is provided between the tube of the solid electrolyte and each of the attachment electrode area and the lead electrode area; . . . .”
Müller discloses a solid electrolyte gas sensor comprising a detection electrode (30 together with 39 in Figure 3) comprising a detection electrode part (30), an attachment electrode , part (portion of 39 not covered by layer 41 in Figure 2), and a lead electrode part (portion of 39 covered by layer 41 in Figure 2); and a reference electrode (31).  See also Müller col. 4:12-33.  The gas sensor of Müller further comprises an insulating layer (40) that insulates the solid electrolyte from the attachment electrode part and the lead electrode part, this insulating layer being provided between the solid electrolyte and each of the attachment electrode area and the lead electrode area.  See Figure 2 and col. 5:25-26.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to similarly provide an insulating layer as taught by Müller in the gas sensor because as taught by Müller

    PNG
    media_image13.png
    187
    445
    media_image13.png
    Greyscale

See Müller col. 5:22-30.
The Examiner notes that although the insulating layer is a flat layer in Müller to have it be tubular or at least curved so as to conform to the shape of the solid electrolyte in Katafuchi is prima facie obvious as a mere change in shape with no material effect on its insulating ability.  See MPEP 2144.04 (IV)(B). 
Addressing claim 8, as for the limitations “the solid electrolyte contains zirconia; the reference electrode and the detection electrode contain noble 37metal; . . . . “, see in Katafuchi col. 3:59-60 and col. 20:36-37.  
As for the limitation “the insulating layer contains at least one or more of aluminum oxide, spinel, and insulating glass…”, see in Müller col. 5:25-26. 


	   
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Katafuchi in view of Müller as applied to claims 1 and 8 above, and further in view of Kishida et al. US 4,097,353 (hereafter “Kishida”).

Addressing claim 5, as first matter, the Examiner notes that Katafuchi discloses that the gas sensor is an oxygen sensor and that the inside space of the solid electrolytic body serves as reference gas chamber.  See the Katafuchi title and Abstract.  As for the claim 5 limitation “wherein on the basis of a 5difference in oxygen concentration between the reference gas in contact with the reference electrode and the detection gas in contact with the detection electrode, the gas sensor detects an electromotive force generated between the detection electrode and the reference electrode through the solid electrolyte…”, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to perform this step because as shown by Kishida it would just be using the solid-electrolyte oxygen sensor of Katafuchi in the typical manner such types of sensors are used.  See in Kishida the title, Figure 1, and col. 1:43-54.  
	 



Addressing claim 10, as first matter, the Examiner notes that Katafuchi discloses that the gas sensor is an oxygen sensor and that the inside space of the solid electrolytic body serves as reference gas chamber.  See the Katafuchi title and Abstract.  As for the claim 5 limitation “wherein the gas sensor is configured to detect an  electromotive force generated between the detection electrode and the reference electrode through the solid electrolyte based on a 5difference in oxygen concentration between the reference gas in contact with the reference electrode and the detection gas in contact with the detection electrode…”, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to so configure the gas sensor of Katafuchi as modified by Müller because as shown by Kishida it would just be using the solid-electrolyte oxygen sensor of Katafuchi in the typical manner such types of sensors are used.  See in Kishida the title, Figure 1, and col. 1:43-54.  






Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Katafuchi in view of Müller as applied to claims 1 and 8 above, and further in view of Sano et al. US 4,402,820 (hereafter “Sano”).

	Addressing claim 6, as for the limitation “a diffusion resistance layer that covers at least an entire portion of the detection electrode area of the detection electrode and limits diffusion of the detection gas is provided on the outer surface of the tube of the solid 15electrolyte; . . . .”, see Katafuchi Figure 10, noting therein diffusion resistive layer 107, and col. 14:59-65.  
	As for the limitation “while a voltage is applied between the detection electrode and the reference electrode, the gas sensor detects a limiting current generated between the detection electrode and the reference electrode through the solid electrolyte…”, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to perform this step because as shown by Sano it would just be using the solid-electrolyte oxygen sensor of Katafuchi in the typical manner such types of sensors are used.  See in Sano the title, Figures 1(a) and 4, and col. 1:1-30.   


Addressing claim 11, as for the limitation “a diffusion resistance layer that covers at least an entire portion of the detection electrode area of the detection electrode and limits diffusion of the detection gas is provided on the outer surface of the tube of the solid 15electrolyte; . . . .”, see Katafuchi Figure 10, noting therein diffusion resistive layer 107, and col. 14:59-65.  
	As for the limitation “the gas sensor is configured to detect a limiting current generated between the detection electrode and the reference electrode through the solid electrolyte…”, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to so configure the gas sensor of Katafuchi as modified by Müller because as shown by Sano it would just be using the solid-electrolyte oxygen sensor of Katafuchi in the typical manner such types of sensors are used.  See in Sano the title, Figures 1(a) and 4, and col. 1:1-30.   




Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Katafuchi in view of Müller as applied to claims 1 and 8 above, and further in view of Mase et al. 
US 5,169,513 (hereafter “Mase”).

	Addressing claim 7, Katafuchi as modified by Müller is silent as to the minimum thickness of a portion of the insulating layer located between the tube and each of the attachment electrode area and the lead electrode area.  However, barring evidence to the contrary, such as unexpected results, to have this minimum thickness be 4 µm or more is, in light of Mase, which discloses a solid-electrolyte electrochemical gas sensor comprising an insulating layer between, on the one hand, a lead electrode area and an attachment electrode area (see the title, Abstract, and Figure 9), and on the other hand a solid electrolyte, at best prima facie obvious as a mere change in size (thickness) (see MPEP 2144.04 (IV)(A)), as Mase discloses   

    PNG
    media_image14.png
    241
    496
    media_image14.png
    Greyscale

	See Mase col. 8:11-21.




Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Katafuchi in view of Müller as applied to claims 1 and 8 above, and further in view of Izutani et al. 
US 5,088,281 (hereafter “Izutani”)

	Addressing claim 9, Katafuchi as modified by Müller does not disclose gas sensor arranged as claimed. 
	Izutani discloses a method and apparatus for determining deterioration of three-way catalysts in double air-fuel ration sensor system.  The sensor system comprises a gas sensor (15) is arranged in an exhaust pipe (14) of an internal combustion engine (1) in which exhaust gas as the detection gas flows; a single catalyst (12) or a plurality of catalysts arranged in a direction of flow of the exhaust gas are arranged in the exhaust pipe; and  10the gas sensor is arranged at a position on a downstream side of the flow of the exhaust gas from the at least one catalyst in the exhaust pipe.  See the title, 
Figure 3, and col. 4:54 – col. 5:8.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to the gas sensor of Katafuchi as modified by Müller arranged as taught by Izutani because (1) both the gas sensor of Katafuchi as modified by Müller and that of Izutani are oxygen sensors (see in Katafuchi the title and in Izutani col. 5:1-4), and (2) Katafuchi discloses that the oxygen sensor is intended to be used on exhaust base (Katafuchi col. 1:1-12), more especially

    PNG
    media_image15.png
    63
    438
    media_image15.png
    Greyscale

Thus, to have the gas sensor of Katafuchi as modified by Müller arranged as taught by Izutani would just be using it a known way consistent with its intended use to obtain predictable a result – namely determining the oxygen concentration in the exhaust gas before (with oxygen sensor 13 in Izutani) and after passing through the catalysts so that the air-fuel feedback control is optimized and the state of the catalysts  can be determined (see Izutani col. 3:13-23 and col. 3:55 – col. 4:20.   
	





Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Katafuchi in view of Müller, Matsuo et al. US 2006/0220159 A1 (hereafter “Matsuo”), and Fukaya et al. US 5,556,526 (hereafter “Fukaya”).

Addressing claim 2, Katafuchi discloses a gas sensor (see the title and Figure 7, noting therein 6, and col. 13:26-28) comprising a sensor element (see the title and Figure 7, noting therein 7, and col. 13:26-28), wherein: 
the sensor element includes 
5a solid electrolyte (10 in Figure 1; col. 11:19-27) that has a bottomed tubular shape and in which a tip portion of a tube having a tubular shape thereof is blocked by a bottom having a curved surface (see Figures 1 and 2, and 
col. 11:19-273), 
a detection electrode (11 together with 111 and 112 in Figure 1; col. 11:19-27) that is provided at least on an outer surface of the tube and is exposed to detection gas guided to an outside of 10the solid electrolyte (again see Figure 1 and col. 11:19-274), and 
a reference electrode (12 in Figure 1; col. 11:19-27) that is provided at least on an inner surface of the tube and is exposed to reference gas guided to an inside of the solid electrolyte (see col. 5:59-62 and col. 7:49-53);
the detection electrode includes 
15a detection electrode area (11) that is provided on an entire periphery or a part in a circumferential direction around a center axis of the tube at a position on a tip side of an axial direction along the center axis (see Figure 1), 
an attachment electrode area (112) that is provided on an entire periphery or a part in the circumferential direction of the tube at a position on 20a base end side of the axial direction and is in contact with a terminal metal fitting (682) attached to an outer periphery of the tube (see Figures 1 and 7, and 
col. 13:47-49), and 
a lead electrode area (111) that is provided on a part in the circumferential direction of the tube at a position where the detection electrode section is connected to the attachment electrode area and that is 25formed in a formation region in the circumferential direction smaller than a formation region in the circumferential direction of the attachment electrode area (see Figure 1);  
33 and  
5the tube has a part where the outer surface of the tube is exposed, at the end of the base end side of the axial direction (Figure 1:

    PNG
    media_image12.png
    660
    662
    media_image12.png
    Greyscale

).
Katafuchi, though, does not disclose “an insulating layer that insulates the solid electrolyte from the attachment electrode area and the lead electrode area  is provided between the tube of the solid electrolyte and each of the attachment electrode area and the lead electrode area; . . . .”
Müller discloses a solid electrolyte gas sensor comprising a detection electrode (30 together with 39 in Figure 3) comprising a detection electrode part (30), an attachment electrode part (portion of 39 not covered by layer 41 in Figure 2), and a lead electrode part (portion of 39 covered by layer 41 in Figure 2); and a reference electrode (31).  See also Müller col. 4:12-33.  The gas sensor of Müller further comprises an insulating layer (40) that insulates the solid electrolyte from the attachment electrode part and the lead electrode part, this insulating layer being provided between the solid electrolyte and each of the attachment electrode area and the lead electrode area.  See Figure 2 and col. 5:25-26.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to similarly provide an insulating layer as taught by Müller in the gas sensor because as taught by Müller

    PNG
    media_image13.png
    187
    445
    media_image13.png
    Greyscale

See Müller col. 5:22-30.
The Examiner notes that although the insulating layer is a flat layer in Müller to have it be tubular or at least curved so as to conform to the shape of the solid electrolyte in Katafuchi is prima facie obvious as a mere change in shape with no material effect on its insulating ability.  See MPEP 2144.04 (IV)(B). 
	Although Katafuchi as modified by Müller does disclose an end on the base end side of the axial direction of the insulating layer is provided on the base end side of an end on the base end side of the axial direction of the attachment electrode area, is exposed on the outer surface of the tube (see annotated Katafuchi Figure 1 above noting that the insulating layer of Müller, which is between the attachment electrode area and lead electrode on the one hand and the solid electrolyte on the other hand, is not shown), Katafuchi as modified by Müller does not disclose that base end side of the axial direction of the attachment electrode area “has a tapered surface; and a thickness in a radial direction from the center axis of the tapered 15surface is reduced toward the base end side of the axial direction of the tube so that the terminal metal fitting attached to the outer periphery of the tube is guided from the base end side toward the tip side of the axial direction of the tube.”
	However, as shown by Matsuo and Fukaya it was known in the electrochemical gas sensor art at the time of the effective filing date of the application to chamfer or incline the base end of the solid electrolyte and attachment electrode area thereat in order to reduce resistance or friction when an electrical connector is slid over the base end of the electrolyte or attachment electrode area.  See in Matsuo Figure 13 and paragraph [0007], and in Fukaya Figures 17-19 and col. 8:58 – col. 9:9.  Thus, in light of Matsuo and Fukaya to have in the gas sensor of Katafuchi as modified by Müller the base end side of the axial direction of the attachment electrode area have a tapered surface; and a thickness in a radial direction from the center axis of the tapered 15surface is reduced toward the base end side of the axial direction of the tube so that the terminal metal fitting attached to the outer periphery of the tube is guided from the base end side toward the tip side of the axial direction of the tube is prima facie obvious as using a known technique (chamfering or inclining the base end of a solid electrolyte and layers upon the base end, such as an attachment  electrode area) to improve similar devices in the same way (smoothening the way an electrical connector is  connected to the attachment electrode area, so as to avoid damaging the electrode and insulator underneath it by scraping them, for example).


 	Addressing claim 3, Katafuchi as modified by Müller, Matsuo, and Fukaya does not disclose that an inclination angle of the tapered surface with respect to the center axis is 600 or less.  However, barring evidence to the contrary, such as unexpected results, the inclination angle of the tapered surface with respect to the center axis will be determined by the curvature or inclination of the contacting surface of the electrical connector.  See Matsuo Figure 13, for example.  In other words, the inclination angle of the tapered surface with respect to the center axis, unless arbitrary, is clearly a result effective variable that when properly chosen or determined by routine experimentation, minimizes the friction or mechanical resistance that the attachment electrode and insulator layer manifest against the electrical connector when it is being connected to the base end of the solid electrolyte.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Katafuchi in view of Müller et al. and Friese et al. US 5,670,032 (hereafter “Friese”).

Addressing claim 4, Katafuchi discloses a gas sensor (see the title and Figure 7, noting therein 6, and col. 13:26-28) comprising a sensor element (see the title and Figure 7, noting therein 7, and col. 13:26-28), wherein: 
the sensor element includes 
5a solid electrolyte (10 in Figure 1; col. 11:19-27) that has a bottomed tubular shape and in which a tip portion of a tube having a tubular shape thereof is blocked by a bottom having a curved surface (see Figures 1 and 2, and 
col. 11:19-275), 
a detection electrode (11 together with 111 and 112 in Figure 1; col. 11:19-27) that is provided at least on an outer surface of the tube and is exposed to detection gas guided to an outside of 10the solid electrolyte (again see Figure 1 and col. 11:19-276), and 
a reference electrode (12 in Figure 1; col. 11:19-27) that is provided at least on an inner surface of the tube and is exposed to reference gas guided to an inside of the solid electrolyte (see col. 5:59-62 and col. 7:49-53);
the detection electrode includes 
15a detection electrode area (11) that is provided on an entire periphery or a part in a circumferential direction around a center axis of the tube at a position on a tip side of an axial direction along the center axis (see Figure 1), 
an attachment electrode area (112) that is provided on an entire periphery or a part in the circumferential direction of the tube at a position on 20a base end side of the axial direction and is in contact with a terminal metal fitting (682) attached to an outer periphery of the tube (see Figures 1 and 7, and 
col. 13:47-49), and 
a lead electrode area (111) that is provided on a part in the circumferential direction of the tube at a position where the detection electrode area is connected to the attachment electrode area and that is 25formed in a formation region in the circumferential direction smaller than a formation region in the circumferential direction of the attachment electrode area (see Figure 1);  
33 and  
5the tube has a part where the outer surface of the tube is exposed, at the end of the base end side of the axial direction (Figure 1:

    PNG
    media_image12.png
    660
    662
    media_image12.png
    Greyscale

).
Katafuchi, though, does not disclose “an insulating layer that insulates the solid electrolyte from the attachment electrode area and the lead electrode area  is provided between the tube of the solid electrolyte and each of the attachment electrode area and the lead electrode area; . . . .”
Müller discloses a solid electrolyte gas sensor comprising a detection electrode (30 together with 39 in Figure 3) comprising a detection electrode part (30), an attachment electrode part (portion of 39 not covered by layer 41 in Figure 2), and a lead electrode part (portion of 39 covered by layer 41 in Figure 2); and a reference electrode (31).  See also Müller col. 4:12-33.  The gas sensor of Müller further comprises an insulating layer (40) that insulates the solid electrolyte from the attachment electrode part and the lead electrode part, this insulating layer being provided between the solid electrolyte and each of the attachment electrode area and the lead electrode area.  See Figure 2 and col. 5:25-26.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to similarly provide an insulating layer as taught by Müller in the gas sensor because as taught by Müller

    PNG
    media_image13.png
    187
    445
    media_image13.png
    Greyscale

See Müller col. 5:22-30.
The Examiner notes that although the insulating layer is a flat layer in Müller to have it be tubular or at least curved so as to conform to the shape of the solid electrolyte in Katafuchi is prima facie obvious as a mere change in shape with no material effect on its insulating ability.  See MPEP 2144.04 (IV)(B). 
Katafuchi as modified by Müller, though, does not disclose “an end on the base end side of the axial direction of the insulating layer is provided so as to be continuous from the outer surface of the tube to an end surface on the base end side of the tube; and  36corner portion of the insulating layer located at a corner portion on the base end side of the tube has a curved surface.”  See especially Katafuchi annotated Figure 1 above noting that the insulating layer of Müller, which is between the attachment electrode area and lead electrode on the one hand and the solid electrolyte on the other hand, is not shown).
Friese discloses a solid electrolyte gas sensor comprising a detection electrode (14 in Figure 3) comprising a detection electrode part (25), an attachment electrode part (33), and a lead electrode part (27); and a reference electrode (26).  See also Friese col. 3:13-34.  The gas sensor of Friese further comprises an end on the base end side of the axial direction of the attachment electrode portion is provided so as to be continuous from the outer surface of the tube to an end surface on the base end side of the tube; and  a 36corner portion of the insulating layer located at a corner portion on the base end side of the tube has a curved surface.  See Friese Figure 3 and col. 3:4-6, noting therein especially shoulder 16 of the attachment part.  In light of this teaching of Friese, to have in the gas sensor of Katafuchi as modified by Müller the attachment electrode portion be provided so as to be continuous from the outer surface of the tube to an end surface on the base end side of the tube; and  a 36corner portion of the insulating layer located at a corner portion on the base end side of the tube has a curved surface, is a configuration of the detection electrode known in the art that would only require lengthening lead electrode part as shown below
   
    PNG
    media_image16.png
    549
    718
    media_image16.png
    Greyscale

Alternatively, to have in the gas sensor of Katafuchi as modified by Müller the attachment electrode portion be provided so as to be continuous from the outer surface of the tube to an end surface on the base end side of the tube; and  a 36corner portion of the insulating layer located at a corner portion on the base end side of the tube has a curved surface, is prima facie obvious as just a change in size of the lead electrode part (lengthening it) and change in shape of the attachment electrode part (folding it so as to form a shoulder).  See MPEP 2144.04 (IV)(A) and MPEP 2144.04 (IV)(B).


Since, as discussed above, earlier in the rejection, there is an insulator layer between the lead electrode part and the attachment electrode part on the one hand, and the outer surface of the solid electrolyte on the other, this insulator would likewise be extended and folded as shown in the second annotated Katafuchi Figure 1 above, so that in the gas sensor of Katafuchi as modified by Müller and Friese an end on the base end side of the axial direction of the insulating layer is provided so as to be continuous from the outer surface of the tube to an end surface on the base end side of the tube; and  36corner portion of the insulating layer located at a corner portion on the base end side of the tube has a curved surface.



Final Rejection

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             July 16, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1
    PNG
    media_image10.png
    82
    438
    media_image10.png
    Greyscale

        2
    PNG
    media_image11.png
    139
    446
    media_image11.png
    Greyscale

        3
    PNG
    media_image10.png
    82
    438
    media_image10.png
    Greyscale

        4
    PNG
    media_image11.png
    139
    446
    media_image11.png
    Greyscale

        5
    PNG
    media_image10.png
    82
    438
    media_image10.png
    Greyscale

        6
    PNG
    media_image11.png
    139
    446
    media_image11.png
    Greyscale